Exhibit 10.8

 

 

AMENDED AND RESTATED PLEDGE OF SHARES OF BENEFICIAL INTEREST AGREEMENT

THIS AMENDED AND RESTATED PLEDGE OF SHARES OF BENEFICIAL INTEREST AGREEMENT
(this “Agreement”) is made and given as of May 6, 2005 by FSQ, INC., a Delaware
corporation (the “Pledgor”), for the benefit of the parties identified as the
Secured Parties on the signature page hereof (together with their respective
successors and assigns, collectively, the “Secured Parties”).

W I T N E S S E T H:

WHEREAS, the Secured Parties and Five Star Quality Care Trust, a Maryland
business trust (the “Tenant”), entered into that certain Second Amended and
Restated Lease, dated as of November 19, 2004 (the “Second Amended Lease”),
pursuant to which the Secured Parties lease to the Tenant and the Tenant leases
from the Secured Parties certain properties as more particularly described in
the Second Amended Lease; and

WHEREAS, pursuant to the Second Amended Lease, Five Star Quality Care, Inc., a
Maryland corporation which is the parent of the Tenant’s parent (the
“Guarantor”), executed certain Guaranty Agreements dated as of December 31, 2001
and October 25, 2002, as the same have been confirmed from time to time (as so
confirmed, collectively, the “Guaranty”) for the benefit of certain of the
Secured Parties, pursuant to which the Guarantor guarantees all of the payment
and performance obligations of the Tenant with respect to the Second Amended
Lease; and

WHEREAS, pursuant to the Second Amended Lease, the Guarantor entered into that
certain Pledge of Shares of Beneficial Interest Agreement dated as of December
31, 2001, as the same has been confirmed from time to time (as so confirmed, the
“Original Pledge Agreement”), pursuant to which the Guarantor pledged all of the
shares of beneficial interest in the Tenant to certain of the Secured Parties as
security for the payment and performance of (i) all of the obligations of the
Tenant to the Secured Parties with respect to the Second Amended Lease and other
related documents and (ii) all of the obligations of the Guarantor to the
Secured Parties with respect to the Guaranty and other related documents; and

WHEREAS, the Pledgor currently owns all of the outstanding shares of beneficial
interest in the Tenant and is a wholly-owned subsidiary of the Guarantor; and

 

 

 


--------------------------------------------------------------------------------



 

 

 

WHEREAS, the Pledgor and the Secured Parties wish to amend and restate the
Original Pledge Agreement to reflect the current ownership of the Tenant,
subject to and upon the terms and conditions herein set forth;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Pledgor and the Secured Parties agree that the Original
Pledge Agreement is hereby amended and restated, effective as of the date
hereof, to read as follows:

Section 1. Certain Terms. Capitalized terms used and not otherwise defined in
this Agreement shall have the meanings ascribed to such terms in the Second
Amended Lease. The Second Amended Lease, the Incidental Documents and the
Guaranty are herein collectively referred to as the “Transaction Documents.”

Section 2. Pledge. The Pledgor hereby pledges to the Secured Parties all of the
shares of beneficial interest in the Tenant (the “Pledged Shares”) listed in
Exhibit A attached hereto and all other shares of beneficial interest in the
Tenant in which the Pledgor may have rights from time to time and any other
securities or other investment property and other collateral of the Pledgor now
owned or hereafter acquired which under this Agreement are required to be
pledged to the Secured Parties, and in each case, all certificates representing
such Pledged Shares or other investment property or collateral, and all rights,
options, warrants, stock or other securities or other property which may
hereafter be received, receivable or distributed in respect of the Pledged
Shares, together with all proceeds of the foregoing, including, without
limitation, all dividends, cash, notes, securities or other property from time
to time acquired, receivable or otherwise distributed in respect of, or in
exchange for, the foregoing, (the Pledged Shares and any additional securities
or collateral pledged hereunder, collectively, the “Pledged Collateral”), and
the Pledgor hereby grants to the Secured Parties a security interest in all of
the Pledged Collateral and the proceeds thereof as security for the due and
punctual payment and performance of the Secured Obligations (as hereinafter
defined).

The Pledgor has delivered to and deposited with the Secured Parties any and all
certificates or other instruments representing the Pledged Collateral and
undated trust share powers endorsed in blank, as security for the payment and
performance of all of the Secured Obligations. If in the future

 

- 2 -

 

 


--------------------------------------------------------------------------------



 

 

 

the Pledgor possesses or controls any other certificates or other instruments
representing the Pledged Collateral, the Pledgor shall immediately and without
notice deliver the same to the Secured Parties together with undated trust share
powers endorsed in blank, as security for the payment and performance of all of
the Secured Obligations.

Section 3. Secured Obligations. For purposes of this Agreement, the term
“Secured Obligations” shall mean the payment and performance of each and every
obligation of the Tenant and the Guarantor under the Transaction Documents or
relating thereto, whether now existing or hereafter arising, and including,
without limitation, the payment of the full amount of the Rent payable under the
Second Amended Lease.

Section 4. Representations of the Pledgor. The Pledgor covenants that the
Pledged Shares are duly and validly pledged to the Secured Parties in accordance
with law and the Pledgor shall warrant and defend the Secured Parties’ right,
title and security interest in and to the Pledged Shares against the claims and
demands of all persons whomsoever. The Pledgor represents and warrants to the
Secured Parties that the Pledgor has good and marketable title to all the
Pledged Shares, free and clear of all claims, mortgages, pledges, liens,
security interests and other encumbrances of every nature whatsoever; that the
Pledged Shares are not subject to any restriction on transfer contained in the
Declaration of Trust or any other charter documents of the Tenant or in any
agreement or instrument to which the Tenant or the Pledgor is a party or by
which the Tenant or the Pledgor is bound which would prohibit or restrict the
pledge of the Pledged Shares hereunder or the disposition thereof upon default
hereunder; that all of the Pledged Shares have been duly and validly issued and
are fully paid for and nonassessable; and that the Pledged Shares constitute all
of the presently issued and outstanding shares of the beneficial interests of
the Tenant.

Section 5. Covenants of the Pledgor. The Pledgor hereby covenants and agrees
that it shall not sell, convey or otherwise dispose of any of the Pledged
Collateral nor create, incur or permit to exist any pledge, mortgage, lien,
charge, encumbrance or any security interest whatsoever with respect to any of
the Pledged Collateral or the proceeds thereof, other than the liens on and
security interests in the Pledged Collateral created hereby. The Pledgor further
covenants and agrees that it shall not consent to or approve the issuance of any
additional shares of beneficial interest in the Tenant. The Pledgor further

 

- 3 -

 

 


--------------------------------------------------------------------------------



 

 

 

covenants and agrees that, until the Secured Obligations are paid in full, the
Pledgor shall not change the state of its incorporation or its corporate name
without providing the Secured Parties with thirty (30) days’ prior written
notice and making all filings and taking all such other actions as the Secured
Party determines are necessary or appropriate to continue or perfect the
security interest granted hereunder.

Section 6. Filing of financing statements etc. The Pledgor authorizes the
Secured Parties to file from time to time one or more financing statements
describing the Pledged Collateral. The Pledgor will cooperate with the Secured
Parties at their request from time to time in obtaining control agreements in
form and substance reasonably satisfactory to the Secured Parties with respect
to any collateral investment property, deposit accounts, or other Pledged
Collateral as to which the Secured Parties determine such agreements are
necessary or appropriate to perfect the security interest granted hereunder.

Section 7. Distributions, Etc. Upon the dissolution, winding up, liquidation or
reorganization of the Tenant, whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or any other
marshalling of the assets and liabilities of the Tenant, if any sum shall be
paid or any property shall be distributed upon or with respect to any of the
Pledged Collateral, such sum shall be paid over to the Secured Parties, to be
held as collateral security for the Secured Obligations. If any dividend shall
be declared on any of the Pledged Collateral (excluding cash dividends), or any
share of beneficial interest or fraction thereof shall be issued pursuant to any
split of beneficial interests involving any of the Pledged Collateral, or any
distribution of capital shall be made on any of the Pledged Collateral, or any
property shall be distributed upon or with respect to the Pledged Collateral
pursuant to recapitalization or reclassification of the capital of the Tenant,
the shares or other property so distributed shall be delivered to the Secured
Parties to be held as collateral security for the Secured Obligations.

Section 8. Event of Default. For purposes of this Agreement, the term “Event of
Default” shall mean (a) the occurrence of an Event of Default under the
Transaction Documents; (b) the failure of the Guarantor to comply with any of
its covenants or obligations under the Guaranty and the continuation thereof for
a period of ten (10) Business Days after written notice thereof; (c) the failure
of the Pledgor to

 

- 4 -

 

 


--------------------------------------------------------------------------------



 

 

 

comply with any of its covenants or obligations under this Agreement and the
continuation thereof for a period of ten (10) Business Days after written notice
thereof; or (d) any representation or warranty contained herein or made by the
Pledgor in connection herewith shall prove to have been false or misleading in
any material respect when made.

Section 9. Remedies. (a) Upon the occurrence and during the continuance of an
Event of Default, the Secured Parties may cause all or any of the Pledged
Collateral to be transferred into its name or into the name of its nominee or
nominees, subject to the provisions of the Uniform Commercial Code or other
applicable law.

(b)  Upon the occurrence and during the continuance of an Event of Default, the
Secured Parties shall be entitled to exercise the voting power with respect to
the Pledged Collateral, to receive and retain, as collateral security for the
Secured Obligations, any and all dividends or other distributions at any time
and from time to time declared or made upon any of the Pledged Collateral, and
to exercise any and all such rights of payment, conversion, exchange,
subscription or any other rights, privileges or options pertaining to the
Pledged Collateral as if it were the absolute owner thereof, including, without
limitation, all such rights under the Declaration of Trust or any other charter
document of the Tenant, and further including, without limitation, the right to
exchange, at its discretion, any and all of the Pledged Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Tenant, upon the exercise of any such right, privilege or option pertaining
to the Pledged Collateral, and in connection therewith, to deposit and deliver
any and all of the Pledged Collateral with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Secured Parties may determine.

(c)  Upon the occurrence and during the continuance of an Event of Default, the
Secured Parties shall have all of the rights and remedies of a secured party
under the Uniform Commercial Code or other applicable law and shall have the
right to sell, resell, assign and deliver all or any of the Pledged Collateral
in one or more parcels at any exchange or broker’s board or at public or private
sale. The Secured Parties shall give the Pledgor at least ten (10) days’ prior
written notice of the time and place of any public sale thereof or of the time
after which any private sale or any other intended disposition

 

- 5 -

 

 


--------------------------------------------------------------------------------



 

 

 

thereof is to be made. Any such notice shall be deemed to meet any requirement
hereunder or under any applicable law (including the Uniform Commercial Code)
that reasonable notification be given of the time and place of such sale or
other disposition. Such notice may be given without any demand of performance or
other demand, all such demands being hereby expressly waived by the Pledgor to
the extent permitted by applicable law. All such sales shall be at such
commercially reasonable price or prices as the Secured Parties shall deem best
and either for cash or on credit or for future delivery (without assuming any
responsibility for credit risk). At any such sale or sales, the Secured Parties
may purchase any or all of the Pledged Collateral to be sold thereat upon such
terms as the Secured Parties may deem best. Upon any such sale or sales, the
Pledged Collateral so purchased shall be held by the purchaser absolutely free
from any claims or rights of any kind or nature of the Pledgor, including any
equity of redemption and any similar rights, all such equity of redemption and
any similar rights being hereby expressly waived and released by the Pledgor to
the extent permitted by applicable law. In the event any consent, approval or
authorization of any governmental agency will be necessary to effectuate any
such sale or sales, the Pledgor shall execute, and hereby agrees to cause the
Tenant to execute, all such applications or other instruments as may be
required. The proceeds of any such sale or sales, together with any other
additional collateral security at the time received and held hereunder, shall be
received and applied: first, to the payment of all costs and expenses of such
sale, including attorneys’ fees; and second, to the payment of the Secured
Obligations in such order of priority as the Secured Parties shall determine;
and any surplus thereafter remaining shall be paid to the Pledgor or to whomever
may be legally entitled thereto (including, if applicable, any subordinated
creditor of the Pledgor).

The Pledgor recognizes that the Secured Parties may be unable to effect a public
sale of all or a part of the Pledged Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, and may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such Pledged Collateral for
their own accounts, for investment and not with a view to the distribution or
resale thereof. The Pledgor agrees that private sales so made may be at prices
and upon other terms less favorable to the seller than if such Pledged
Collateral were sold at public sales, and that the Secured Parties shall have no
obligation to delay sale of any such Pledged Collateral

 

- 6 -

 

 


--------------------------------------------------------------------------------



 

 

 

for the period of time necessary to permit such Pledged Collateral to be
registered for public sale under the Securities Act of 1933. The Pledgor agrees
that private sales made under the foregoing circumstances may be deemed to have
been made in a commercially reasonable manner. Nothing herein shall be deemed to
require the Pledgor to effect a registration of the Pledged Collateral under the
Securities Act of 1933.

(d)  Upon the occurrence and during the continuance of any Event of Default, the
Secured Parties, in their discretion, may demand, sue for and/or collect any
money or property at any time due, payable or receivable, to which it may be
entitled hereunder, on account of or in exchange for any of the Pledged
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Secured Parties shall further have the right, for and in the name,
place and stead of the Pledgor, to execute endorsements, assignments, or other
instruments of conveyance or transfer with respect to all or any of the Pledged
Collateral.

(e)  The Secured Parties shall not be obligated to do any of the acts
hereinabove authorized and in the event that the Secured Parties elect to do any
such act, the Secured Parties shall not be responsible to the Pledgor, other
than for gross negligence or willful misconduct.

(f)  The Secured Parties shall have no obligation to marshal any assets in favor
of the Pledgor, or against or in payment of the Secured Obligations or any other
obligation owed to the Secured Parties by the Pledgor or any other person.

Section 10. Rights of Secured Parties. No course of dealing between the Pledgor
and the Secured Parties nor any failure to exercise, nor any delay in
exercising, on the part of the Secured Parties, any right, power or privilege
hereunder or under any of the Secured Obligations, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege. The rights and remedies
herein provided and provided under any of the Secured Obligations are cumulative
and are in addition to, and not exclusive of, any rights or remedies provided by
law, including, without limitation, the rights and remedies of a Secured Parties
under the Uniform Commercial Code.

Section 11. Assignment, Etc. No waiver by the Secured Parties or by any other
holder of Secured Obligations of any

 

- 7 -

 

 


--------------------------------------------------------------------------------



 

 

 

default shall be effective unless in writing nor operate as a waiver of any
other default or of the same default on a future occasion. In the event of a
sale or assignment by any Secured Party of its interest under the Transaction
Documents, such Secured Party may assign or transfer its rights and interest
under this Agreement in whole or in part to the purchaser or assignee of such
interest, whereupon such purchaser or purchasers shall become vested with all of
the powers and rights given to such Secured Party hereunder, and such Secured
Party shall thereafter be forever released and fully discharged from any
liability or responsibility thereafter arising hereunder with respect to the
rights and interests so assigned.

Section 12. Duty of Secured Parties. Beyond the exercise of reasonable care to
assure the safe custody of the Pledged Collateral while held hereunder, the
Secured Parties shall have no duty or liability to collect any sums due in
respect thereof or to protect or preserve rights pertaining thereto, and shall
be relieved of all responsibility for the Pledged Collateral upon surrendering
the same to the Pledgor.

Section 13. Waivers, Etc. To the extent permitted by applicable law, the
Pledgor, on its own behalf and on behalf of its successors and assigns, hereby
waives presentment, demand, payment, notice of dishonor, protest and, except as
otherwise provided herein, all other demands and notices in connection with this
Agreement or the enforcement of the rights of the Secured Parties hereunder or
in connection with any Secured Obligations. The Secured Parties may release,
supersede, exchange or modify any collateral security it may from time to time
hold and release, surrender or modify the liability of any third party without
giving notice hereunder to the Pledgor. The Secured Parties shall be under no
duty to exhaust its rights against any such collateral security or any such
third party before realizing on the Pledged Collateral. Such modifications,
changes, renewals, releases or other actions shall in no way affect the
Pledgor’s obligations hereunder.

The Pledgor further waives any right it may have under the Constitution of the
Commonwealth of Massachusetts (or under the constitution of any other state in
which the any of the Pledged Collateral may be located), or under the
Constitution of the United States of America, to notice (except for notice
specifically required hereby) or to a judicial hearing prior to the exercise of
any right or remedy provided by this Agreement to the Secured Parties, and
waives its rights, if any, to set aside or invalidate any sale duly consummated
in accordance with

 

- 8 -

 

 


--------------------------------------------------------------------------------



 

 

 

the foregoing provisions hereof on the grounds (if such be the case) that the
sale was consummated without a prior judicial hearing. THE PLEDGOR’S WAIVERS
UNDER THIS SECTION 13 HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY
AND AFTER THE PLEDGOR HAS BEEN APPRISED AND COUNSELED BY ITS ATTORNEYS AS TO THE
NATURE THEREOF AND ITS POSSIBLE ALTERNATIVE RIGHTS.

Section 14. Further Assurances as to Collateral; Attorney-in-Fact. From time to
time hereafter, the Pledgor shall execute and deliver, or will cause to be
executed and delivered, such additional instruments, certificates or documents
(including, without limitation, financing statements, renewal statements,
collateral assignments and other security documents), and shall take all such
actions, as the Secured Parties may reasonably request, for the purposes of
implementing or effectuating the provisions of this Agreement or of more fully
perfecting or renewing the Secured Parties’ rights with respect to the Pledged
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Pledgor which may be deemed to be a part of the Pledged Collateral) pursuant
hereto and thereto. The Secured Parties are hereby appointed the
attorney-in-fact, with full power of substitution, of the Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action,
including, without limitation, executing, delivering and filing applications,
certificates, instruments and other documents and papers with governmental
authorities, and executing any instruments, including without limitation,
assignments, conveyances and transfers which are required to be taken or
executed by the Pledgor under this Agreement, on its behalf and in its name
which appointment is coupled with an interest, is irrevocable and durable and
shall survive the subsequent dissolution, disability or incapacity of the
Pledgor.

Section 15. Notices. (a) Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by telecopier with electronic confirmation of receipt,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

 

 

- 9 -

 

 


--------------------------------------------------------------------------------



 

 

 

(b)  All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of electronic
confirmation of receipt, in the case of a notice by telecopier, and, in all
other cases, upon the date of receipt or refusal, except that whenever under
this Agreement a notice is either received on a day which is not a Business Day
or is required to be delivered on or before a specific day which is not a
Business Day, the day of receipt or required delivery shall automatically be
extended to the next Business Day.

(c)  All such notices shall be addressed,

if to the Secured Parties to:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts 02458

Attn: Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

if to the Pledgor to:

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts 02458

Attn: Mr. Evrett W. Benton

[Telecopier No. (617) 332-2261]

(d)  By notice given as herein provided, the parties hereto and their respective
successor and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America
or to such other address as the party to whom such notice is directed may have
designated in writing to the other parties hereto.

Section 16. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, and the term “Secured Parties” shall be deemed to include any other
holder or holders of any of the Secured Obligations. Where the context so
permits or requires, terms defined herein in the singular number shall include
the plural, and in the plural number, the singular. This Agreement may be
executed in any number of

 

- 10 -

 

 


--------------------------------------------------------------------------------



 

 

 

counterparts and by the different parties on separate counterparts, each of
which, when so executed and delivered, shall be an original and all of which
shall together constitute one and the same agreement.

Section 17. Appointment of Agent for Secured Parties. Each of the Secured
Parties hereby appoints SPTMNR Properties Trust as its agent for the following
purposes under this Agreement (including, without limitation, the full power and
authority to act of the Secured Parties’ behalf for such purposes): (i) to give
or receive notices, demands, claims and other communications on behalf of the
Secured Parties under this Agreement and (ii) to receive and hold any and all
certificates or other instruments representing the Pledged Collateral which are
to be delivered from time to time by the Pledgor to the Secured Parties in
accordance with the terms and conditions of this Agreement.

Section 18. Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time any amount received by the
Secured Parties in respect of the Pledged Collateral is rescinded or must
otherwise be restored or returned by the Secured Parties upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Pledgor or upon
the appointment of any intervenor or conservator of, or trustee or similar
official for the Pledgor or any substantial part of its or property, or
otherwise, all as though such payments had not been made.

Section 19. Restrictions on Transfer. To the extent that any restrictions
imposed by the Declaration of Trust or any other charter documents of the Tenant
or any other document or instrument would in any way affect or impair the pledge
of the Pledged Collateral hereunder or the exercise by the Secured Parties of
any right granted hereunder including, without limitation, the right of the
Secured Parties to dispose of the Pledged Collateral upon the occurrence of any
Event of Default, the Pledgor hereby waives such restrictions, and the Pledgor
hereby agrees that it will take any action which the Secured Parties may
reasonably request in order that the Secured Parties may obtain and enjoy the
full rights and benefits granted to the Secured Parties by this Agreement free
of any such restrictions.

Section 20. Applicable Law. This Agreement and any other instruments executed
and delivered to evidence, complete or perfect the transactions contemplated
hereby and thereby shall be interpreted, construed, applied and enforced in
accordance

 

- 11 -

 

 


--------------------------------------------------------------------------------



 

 

 

with the laws of the Commonwealth of Massachusetts applicable to contracts
between residents of Massachusetts which are to be performed entirely within
Massachusetts regardless of (i) where any such instrument is executed or
delivered; or (ii) where any payment or other performance required by any such
instrument is made or required to be made; or (iii) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise
accrues; or (iv) where any action or other proceeding is instituted or pending;
or (v) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of organization or domestication of any party; or (vi) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than the Commonwealth of Massachusetts; or (vii) any combination of the
foregoing.

Section 21. Arbitration. The Secured Parties or the Pledgor may elect to submit
any dispute hereunder that has an amount in controversy in excess of $250,000 to
arbitration hereunder. Any such dispute shall be resolved in accordance with the
Commercial Arbitration Rules of the American Association then pertaining and the
decision of the arbitrators with respect to such dispute shall be binding, final
and conclusive on the parties.

In the event the Secured Parties or the Pledgor shall elect to submit any such
dispute to arbitration hereunder, the Secured Parties and the Pledgor shall each
appoint and pay all fees of a fit and impartial person as arbitrator with at
least ten (10) years’ recent professional experience in the general subject
matter of the dispute. Notice of such appointment shall be sent in writing by
each party to the other, and the arbitrators so appointed, in the event of their
failure to agree within thirty (30) days after the appointment of the second
arbitrator upon the matter so submitted, shall appoint a third arbitrator. If
either the Secured Parties or the Pledgor shall fail to appoint an arbitrator,
as aforesaid, for a period of twenty (20) days after written notice from the
other party to make such appointment, then the arbitrator appointed by the party
having made such appointment shall appoint a second arbitrator and the two (2)
so appointed shall, in the event of their failure to agree upon any decision
within thirty (30) days thereafter, appoint a third arbitrator. If such
arbitrators fail to agree upon a third arbitrator within forty five (45) days
after the appointment of the second arbitrator, then such third arbitrator shall
be appointed by the American Arbitration Association from its qualified panel of
arbitrators, and shall be a person having at least ten (10) years’ recent
professional experience as to

 

- 12 -

 

 


--------------------------------------------------------------------------------



 

 

 

the subject matter in question. The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Secured
Parties and the Pledgor, unless the arbitrators decide otherwise. The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called for the parties, shall be paid by the respective party
engaging such counsel or calling or engaging such witnesses.

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator. Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Secured Parties and
one to the Pledgor. A judgment of a court of competent jurisdiction may be
entered upon the award of the arbitrators in accordance with the rules and
statutes applicable thereto then obtaining.

The Secured Parties and the Pledgor acknowledge and agree that, to the extent
any such dispute shall involve any Manager and be subject to arbitration
pursuant to such Manager’s Management Agreement, the Secured Parties and the
Pledgor shall cooperate to consolidate any such arbitration hereunder and under
such Management Agreement into a single proceeding.

Section 22. Severability. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Agreement
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.

Section 23. Entire Contract. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and shall
supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

Section 24. Headings; Counterparts. Headings in this Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument,
and in pleading or proving any provision of this Agreement, it shall not be
necessary to produce more than one of such counterparts.

 

 

- 13 -

 

 


--------------------------------------------------------------------------------



 

 

 

Section 25. Nonliability of Trustees. THE DECLARATIONS OF TRUST ESTABLISHING
CERTAIN OF THE SECURED PARTIES, COPIES OF WHICH, TOGETHER WITH ALL AMENDMENTS
THERETO (THE “DECLARATIONS”), ARE DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS
AND TAXATION OF THE STATE OF MARYLAND, PROVIDE THAT THE NAMES “HRES2 PROPERTIES
TRUST,” “SPTIHS PROPERTIES TRUST,” “SPT-MICHIGAN TRUST,” “SPTMNR PROPERTIES
TRUST,” “SNH CHS PROPERTIES TRUST” AND “SNH/LTA PROPERTIES TRUST” REFER TO THE
TRUSTEES UNDER EACH DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY
OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
SUCH SECURED PARTIES SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR
SEVERALLY, FOR ANY OBLIGATION OF OR CLAIM AGAINST, SUCH SECURED PARTIES. ALL
PERSONS DEALING WITH THE SECURED PARTIES, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF THE SECURED PARTIES FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF
ANY OBLIGATION.

Section 26. Amendment and Restatement. This Agreement amends, restates and
replaces in its entirety the Original Pledge Agreement, as the same may have
been amended from time to time.



 

- 14 -

 

 


--------------------------------------------------------------------------------



 

 

 

WITNESS the execution hereof under seal as of the date above first written.

PLEDGOR:

FSQ, Inc.,

a Delaware corporation

By:     /s/ Bruce J. Mackey Jr.

Bruce J. Mackey Jr.

Treasurer and Chief Financial Officer

 

SECURED PARTIES:

HRES2 Properties Trust, a Maryland real estate investment trust, SPTIHS
Properties Trust, a Maryland real estate investment trust, SPT-Michigan Trust, a
Maryland business trust, SPTMNR Properties Trust, a Maryland real estate
investment trust, SNH CHS Properties Trust, a Maryland real estate investment
trust, Ellicott City Land I, LLC, a Delaware limited liability company, Ellicott
City Land II, LLC, a Delaware limited liability company, SNH/LTA Properties
Trust, a Maryland real estate investment trust, and SNH/LTA Properties GA LLC, a
Maryland limited liability company

By:     /s/ John R. Hoadley

John R. Hoadley

Treasurer of each of the foregoing entities

 

 

- 15 -

 

 


--------------------------------------------------------------------------------



Exhibit 10.8

 

 

 

EXHIBIT A

Pledged Shares of Beneficial Interest

[The following exhibit has been omitted and will be supplementally
furnished to the Securities and Exchange Commission on request.]

 

 

 

 

 

 